Citation Nr: 1620284	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to February 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This matter was previously before the Board in October 2015 (before a Veterans Law Judge other than the undersigned).  At that time, the Board found that the Veteran had submitted new and material evidence in the form of statements and VA and private treatment records. See 38 C.F.R. § 3.156(a). Accordingly, the Board reopened the above claim and remanded it for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this case has been previously remanded and regrets further delay. Nonetheless, the Board finds that a remand for further development is necessary before the claim can be properly adjudicated.

In the October 2015 remand, the Board requested a VA medical examination and opinion regarding the etiology of the Veteran's back disability.  It was noted in the remand that on a report of medical history, presumed to be associated with the Veteran's 1973 separation examination, the Veteran reported recurrent back pain in service.

An adequate medical opinion must be "accurate and fully descriptive" 38 C.F.R. § 4.1 (2015) and must be based on an accurate factual premise. Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

In this case, the December 2015 VA opinion appears to be based on an inaccurate factual premise because the examiner stated that there was "no mention of low back symptoms or diagnosis upon separation." Considering the report of medical history that is presumed associated with the Veteran's separation exam and that includes a notation of "recurring back pain," the Board finds that an addendum medical opinion is necessary to provide clarification regarding the examiner's factual premise.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain, for the record, copies of the complete updated clinical records of all VA treatment or evaluation the Veteran has received for his back disability since the last such update of the set of VA medical records in the claims file.

2. Thereafter, the AOJ should forward the record to the author of the December 2015 VA examination report for review and an addendum medical opinion as to whether it is at least as likely as not (a 50% probability or greater) that the Veteran's back disability had its onset in service or is otherwise related to service.

Specifically, the opinion should take into account the report of medical history that is presumed associated with the Veteran's separation examination and includes a notation of recurring back pain.

The examiner must provide a rationale for each opinion, explaining the reasoning for the conclusions drawn and citing to supporting clinical data and/or medical literature, as appropriate.

3. The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




